Citation Nr: 0532896	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  01-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1968 to 
November 1971.

This matter initially came before the Board of Veterans' 
Appeals on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) RO in Togus, Maine, which 
denied service connection for a seizure disorder.  In August 
2003, the Board remanded this appeal for the purpose of 
obtaining the report of an electroencephalogram (EEG) 
testing, VCAA compliance, and any additional development 
indicated by the evidence on file.  Additional VCAA 
notification was provided the veteran, the report of EEG was 
collected, and no additional development was indicated.  All 
action required in the Board's previous remand has been 
completed in full.  Stegall v. West, 11 Vet. App. 268 (1998).  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran has consistently reported symptoms 
which could be attributable to some form of seizure disorder, 
there is a complete absence of competent clinical evidence 
resulting in a diagnosis of any form of seizure disorder.  


CONCLUSION OF LAW

A seizure disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the veteran was 
provided formal VCAA notice in January 2002, prior to the 
issuance of the initial adverse rating in this appeal.  
Subsequent to the Board's 2003 remand, the veteran was 
provided additional VCAA notifications in March and September 
2004, and February 2005.  Collectively, these notifications 
informed the veteran of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
During the pendency of this appeal, all known relevant 
evidence has been collected for review.  The veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes, the service medical records were previously 
on file, records of the veteran's outpatient treatment with 
VA were collected for review, and the veteran submitted 
private medical evidence.  The veteran does not contend nor 
does the evidence on file suggest that there remains any 
outstanding relevant evidence which has not been collected 
for review.  The Board finds that VCAA has been satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
from service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  During service in June 1969, the veteran sought 
treatment for multiple dizzy spells occurring every several 
days associated with a sore throat.  In July 1969, he was 
seen with complaints of dizziness for two years with 
complaints of syncope three times the previous month, some 
feelings of vertigo, and some weakness.  He reported having a 
"closed in feeling."  He shot himself with a firearm in the 
left foot.  Examination revealed a decrease in sensation over 
the left cheek, but the remainder of the neurological 
examination was within normal limits.  It was suggested that 
he might have some type of seizure syndrome.  Later that 
month, another note indicated a report of intermittent loss 
of consciousness since age 17.  The impression was of a 
possible temporal lobe seizure.  The veteran was hospitalized 
in July 1969, and the discharge summary indicated that two 
years prior to admission, he had a feeling of a closed-in 
sensation while playing football, an empty feeling in the pit 
of the stomach, chest tightness, shortness of breath, 
lightheadedness, trembling of the hands and difficulty 
swallowing.  He reported loss of consciousness for several 
minutes, if he did not sit down, and then regaining 
consciousness with headaches.  There was no report of tongue 
biting or incontinence of urination.  These symptoms had 
recurred in the Army in connection with duty in Vietnam.  The 
veteran was described as a "tense, nervous individual who 
cannot stand the Army.  No previous history of head trauma.  
Voluntary hyperventilation reproduced the symptoms."  

During this hospitalization, a neurological examination was 
within normal limits, but was positive for a Hoover sign and 
a splitting phenomena from head and sternum of sensations to 
pinprick with left hyperesthesia.  Cranial nerves were 
intact, fundi were normal, gait was normal, and attention and 
orientation was normal.  A full skull X-ray series was 
normal, and blood sugar fasting and post prandial were 174 
mg/dL, respectively.  EEG was performed which showed no 
abnormalities in waking or sleep stages.  The diagnosis from 
hospitalization was a character behavior disorder, inadequate 
personality type, manifested by excessive anxiety symptoms in 
response to distress or routine military duty with 
hyperventilation syncope, globus hystericus and hysterical 
left body motor and sensory deficit.  It was noted that this 
was not in line of duty but existed prior to service and had 
been treated and improved.  The veteran was returned to duty 
with three months of TP3 profile.  At the time of service 
separation, there was no finding or diagnosis of a seizure 
disorder.

A VA medical examination in August 1976 included a review of 
the veteran's reported history and, following examination, 
the physician concluded that the veteran did not have an 
organic neurological disease.  He doubted that the reported 
episodes represented seizures.  The veteran reported that an 
EEG during service was normal.  This physician suggested that 
the veteran might have a character disorder of some sort.  

A November 1976 VA psychiatric examination concluded that the 
veteran had no acquired psychiatric disorder.  The impression 
was hypoglycemic attacks manifested by sweating, fainting, 
dizziness, and hunger which was relieved by food.  

In April 1978, the veteran was provided a VA neurological 
examination.  This physician noted previous findings and 
indicated that the previous impression of hypoglycemic 
episodes was borne out, because the veteran reported that if 
he had something to eat when he started feeling episodes of 
generalized weakness, these spells were usually aborted.  He 
had had very few in the past year.  The examination was 
normal.  This physician could find nothing to suggest a 
seizure disorder and there was no evidence of neurologic 
disease.

There is no private or VA clinical evidence noting any 
complaints, findings, treatment or diagnosis for a seizure or 
seizure-like symptoms from after 1978 for many years until 
the veteran's current appeal was initiated.  

The veteran was provided a comprehensive neurological VA 
examination in June 2002 with a review of all evidence on 
file in the veteran's claims folder.  The findings from the 
service medical records were reviewed and discussed in 
detail.  At this examination, the veteran stated that he was 
perfectly normal when he entered the military and had no 
physical problems.  He denied being symptomatic prior to the 
military but the physician noted that the clinical histories 
in the service medical records clearly predated the veteran's 
enlistment.  At this examination, the veteran first 
complained of his problems beginning during service after a 
rocket exploded behind him, and that he either fell 
unconscious or was stunned.  About seven to ten days later he 
started having spells of increased sweating and a weak 
sensation over his body with passing out.  At this time, the 
veteran reported having similar symptoms several times per 
week or month for the first five to six years but that these 
symptoms gradually tapered off.  In the previous six months 
of this year, however, he had had one attack and without loss 
of consciousness.  He described feeling sweaty and cold and 
clammy with tremulousness and shaking of the hands but not 
feet.  There was no loss of consciousness but a sense of 
generalized weakness.  He wondered if these symptoms were 
attributable to low glucose but said he had been tested on 
some occasions without having any positive finding of low 
blood sugar.  The veteran reported that his symptoms 
generally occurred one to four times per year.  He knew when 
they were coming on so he would sit down or stop his activity 
and wait for them to pass.  He denied any loss of control of 
urine or stools or tongue biting and any hemiparesis or 
hemisensory deficits.  

The neurological examination was essentially entirely normal.  
Cranial nerves were intact, memory was intact, attention span 
was normal, motor strength was 5/5 in all muscle groups, and 
there was no tremor or rigidity.  A CT scan of the brain was 
ordered, and the impression was no obvious intracranial mass, 
hemorrhage or midline shift.  The only minor abnormality 
identified was the cortical sulci were mildly prominent.  The 
examining physician's review of the CT scan revealed no 
structural abnormality in the temporal regions or in the 
cerebral hemisphere.  Specifically, there was no focal 
atrophy, encephalomalacia, intraorbital or extra axial mass 
lesions, hydrocephalus or other structural abnormalities 
noted.  This physician asked the veteran if he would agree to 
a contrasted CT scan and the veteran refused.  Nonetheless, 
the CT scan without contrast was within normal limits.  

The conclusion from this examination was that there was 
simply no clear diagnosis for the symptoms that the veteran 
had reported.  This physician stated that they appeared most 
likely as a generalized anxiety disorder.  This physician 
also noted that the available clinical information on 
physical examination, especially while the veteran was more 
greatly symptomatic during service in the military and 
available neurological examinations and present and 
structural study on the CT scan suggested that there was no 
intracranial pathology that would be responsible for this 
type of symptomatology.  The physician also noted that it was 
interesting that in the past, these symptoms had been noted 
to be brought on by hyperventilation. 

Following the veteran's VA neurological consultation, he was 
subsequently provided a VA psychiatric examination in 
December 2002.  The report noted that there had been no 
previous inpatient or outpatient psychiatric treatment during 
the veteran's lifetime, and no history of difficulty with 
alcohol or nonmedical use of drugs.  There had been several 
previous examinations for seizures.  Following the taking of 
the veteran's history and mental status examination, the VA 
psychiatrist concluded that there was no mental disorder or 
diagnosis for Axis I or Axis II.  Global assessment of 
functioning was reported as 90, meaning absent or minimal 
symptoms.  

The veteran was provided a general medical VA examination in 
January 2004.  It was noted that this was performed because 
the veteran desired a second opinion regarding some of his 
medical issues.  The veteran's history of a questionable 
seizure disorder since 1969 was discussed.  This examination 
included a review of records, and the normal EEG and 
neurological examination from 1970, followed by a normal VA 
neurological examination in 2002 was noted.  A complete 
report of physical examination was reported.  Under 
assessment, this physician agreed with the earlier 2002 VA 
neurological examination that there were no findings 
consistent with a seizure disorder.  This physician agreed 
that the veteran's symptoms would best likely be related to 
hyperventilation and anxiety.  

In March 2004, the veteran was provided a VA EEG examination.  
This report noted that there was no history of insulin 
therapy, head trauma, brain surgery or systemic disease.  The 
EEG was obtained in the awake and drowsy states.  The 
impression was that the EEG showed no significant 
abnormality.  It was also noted in this examination that a 
previous EEG had been normal.

Finally, after the veteran's claims folder was returned to 
the Board following development on remand, the representative 
forwarded a single sentence notation on a prescription form 
dated May 2005, with an illegible signature which states that 
the veteran "has fatigue episodes of extreme weakness, sleep 
disturbance possibly related to post-traumatic stress 
disorder."  Neither the representative nor veteran waived 
initial consideration of this statement by the RO.  38 C.F.R. 
§ 20.1304(c) states that any "pertinent" evidence submitted 
by the appellant or representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
(RO) for review, unless this procedural right is waived by 
the appellant or representative, or unless the Board 
determines that the benefit to which the evidence relates may 
be fully allowed on appeal without such referral.  The Board 
finds that this single sentence statement is not "pertinent" 
to the claim on appeal because it does not include any 
diagnosis or finding of a seizure disorder which is the 
subject of the currently pending appeal.  This single 
sentence describes symptoms, long previously described by the 
veteran and considered in this appeal, and notes that they 
are "possibly related to post-traumatic stress disorder."  
The claim pending before the Board is not for an acquired 
psychiatric disorder but for a seizure disorder.  There is no 
indication in this brief statement that the physician who 
wrote this statement is a qualified mental health care 
professional, and multiple VA psychiatric examinations on 
file have reported that the veteran has no acquired 
psychiatric disorder.  Accordingly, the Board does not find 
it necessary in this case, and in accordance with the 
regulation discussed above, to remand this appeal yet again 
to the RO for initial consideration of this one sentence 
statement, which does not support the veteran's claim for 
service connection for a seizure disorder.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for a seizure 
disorder.  At no time during the veteran's military service 
or thereafter has the veteran received a competent clinical 
diagnosis of a seizure disorder.  Multiple diagnostic tests 
of the veteran's brain during service and subsequent to 
service by VA, have not revealed any finding or abnormality 
or pathology to support a finding or diagnostic impression of 
a seizure disorder.  Clearly, the veteran's reported symptoms 
could be considered consistent with such disorder, but 
repeated examinations both during and subsequent to service 
have failed to result in any such finding.  

During service, it was ultimately the impression of medical 
professionals that the veteran did not have a seizure 
disorder, but some form of character and behavior (now 
personality) disorder.  Subsequent to service, VA 
neurologists in the 1970's and more recently could find no 
identifiable pathology consistent with a seizure disorder, 
and thus opined that the veteran's symptoms might be 
psychiatrically related.  However, on each occasion, 
follow-on psychiatric evaluations resulted in no findings of 
psychiatric abnormality.  

In the 1970's, it was believed that the veteran's symptoms 
might be due to low blood sugar, as his reported symptoms 
were consistently noted as relieved after consuming food.  
Although no blood sugar studies are noted to be on file, upon 
more recent examination, the veteran did report that he had 
been tested over the intervening years with no positive 
findings.  More recently, it has been opined that the 
veteran's symptomatology might be due to hyperventilation.  

In any event, despite intensive examinations and diagnostical 
study workups, there is simply no clinical support for a 
finding or diagnosis of any form of seizure disorder for the 
veteran, nor is there any indication that the veteran has an 
acquired psychiatric disorder attributable to incidents of 
service.  

The veteran should understand that the Board may only grant 
service connection for diseases or injuries related to 
service which are capable of discrete identification by 
medical authorities.  Awards of service connection for VA 
disability compensation are not made based upon 
symptomatology alone.  Disabling symptoms must be medically 
related to discretely identifiable diseases or injuries which 
are shown to have been either incurred or aggravated during 
active military service.  In the absence of any competent 
clinical evidence documenting a seizure disorder at any time 
during service or thereafter, the veteran's claim for service 
connection for a seizure disorder must be denied. 

ORDER

Entitlement to service connection for a seizure disorder is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


